Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph 18, Lines 1-2: Replacing “mounted about a second arbor and bearing at an end touring pins to engage” with “mounted about second arbors and bearings at the ends of touring pins to engage” is suggested.
Paragraph 19, Line 1: Removing “the” after “said” is suggested.
Paragraph 10, Line 2: Changing “positions” to “position” is suggested.
Paragraph 20, Line 1: Removing the comma after “invention” is suggested.
Paragraph 21, Line 1: Adding “easy to…” before “maintain” is suggested.
Paragraph 21, Line 1: Adding a comma after “maintain” is suggested.
Paragraph 21, Line 4: Inserting “/” between “and” and “or” is suggested.
Paragraph 25, Line 1: Removing the comma after “advantageously” is suggested.
Paragraph 38, Lines 2-3: Replacing “the first articulated arms is arranged in between said end bearing said touring pin and an opposing locking end” with “the first articulated arms are arranged between end bearings of said touring pins and the respective opposing locking ends” is suggested.
Paragraph 44, Line 2: Changing “solidary” to “solidly” is suggested.
Paragraph 65, Line 1: Adding a comma after “28” is suggested.
Paragraph 65, Line 6: Changing “helicoidally” to “helicoidal” is suggested.
Paragraph 66, Line 6: Changing “become’ s” to “become” is suggested.
Paragraph 67, Line 1: Removing “;” after “39b” is suggested.
Paragraph 67, Line 5: Changing “displaced” to “displace” is suggested.
Paragraph 67, Line 5: Removing the space between “pre” and “tensioning” is suggested.
Paragraph 69, Line 4: Adding a comma after “39b” is suggested.
Paragraph 70, Lines 2-3: Replacing “two second articulated arms 37a,37b pivotally mounted about a second arbor 39a, 39b and bearing at an end touring pins 40a, 40b to engage” with “two articulated arms 37a, 37b pivotally mounted about second arbors 39a, 39b and bearings at the ends of the touring pins 40a, 40b to engage” is suggested.
Paragraph 72, Line 5: Removing “;” after “arms” is suggested.
Paragraph 77, Line 16: Inserting “/” between “and” and “or” is suggested.
Paragraph 82, Line 1: Removing “;” after “39a” is suggested.
Paragraph 82, Line 4: Removing “;” after “39a” is suggested.
Paragraph 83, Line 1: Removing “to” after “alternative” is suggested.
Paragraph 83, Line 1: Removing “;” after “39a” is suggested.
Paragraph 83, Line 19: Changing “arbour” to “arbor” for consistency with the rest of the specification is suggested.
Paragraph 85, Line 5: Inserting a space between “13” and “of” is suggested.
Paragraph 85, Line 15: Changing “prevents” to “prevent” is suggested.
Paragraph 85, Line 20: Changing “carabineers” to “carabiners” is suggested.
Paragraph 88, Line 13: Removing “’” before “central” is suggested.
Paragraph 88, Line 15: Changing “hold” to “held” is suggested.
Paragraph 88, Line 16: Changing “and” to “an” is suggested.
Paragraph 91, Line 1: Removing “;” after “arms” is suggested.
Paragraph 91, Line 2: Removing “;” after “39a” is suggested.
Paragraph 93, Line 8: Changing “locking spring 5” to “locking arrangement 5” for consistency with the rest of the specification is suggested.
Paragraph 94, Line 10: Changing “As” to “as” is suggested.
Paragraph 95, Line 4: Changing “wishes to use. For” to “wishes to use, for” is suggested.
Paragraph 95, Line 6: Changing “.” to “,” and removing the paragraph break after “system” is suggested.
Paragraph 96, Line 1: Changing “Thus” to “thus” is suggested.
Paragraph 106, Line 5: Changing “need” to “needs” is suggested.
Paragraph 113, Line 22: Changing “32b. And” to “32b and” is suggested.
Paragraph 118, Line 4: Changing “with. And” to “with and” is suggested.
Paragraph 126, Line 6: Changing “P2b. Causing” to “P2b causing” is suggested.
Paragraph 133, Line 2: Adding a comma after “dirt” is suggested.
Paragraph 133, Line 3: Adding a comma after “ice” is suggested.
Paragraph 135, Line 1: Changing “Figure” to “Figures” is suggested.
Paragraph 142, Line 14: Changing “features. Thus” to “features thus” is suggested.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
Lines 23-24: Syntax in the phrase “pivotally mounted about a second arbor and a bearing at an end touring pins (40a, 40b)” renders the phrase subject to misinterpretation.  Substituting the phrase “pivotally mounted about second arbors and bearings at the ends of touring pins (40a, 40b)” is suggested. 
Lines 27-28: Syntax in the phrase “where the pins (40a, 40b) are engaged such said mating members (B1, B2)” renders the phrase subject to misinterpretation. Adding “with” between “engaged” and “such” is suggested.
Appropriate correction is required.
Claim 5 is objected to because of the following informality: Syntax in the phrase “second articulated arms (37a, 37b) end or on” in Line 3 renders the phrase subject to misinterpretation. Substituting the phrase “second articulated arms’ (37a, 37b) ends or on” is suggested.
Claim 20 is objected to because of the following informality: Syntax in the phrase “length of on the pivot” in Line 2 renders the phrase subject to misinterpretation. Removing “on” is suggested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7, Line 3 recites the term “locking spring (5)” 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim 12,
Line 3: There is insufficient antecedent basis for limitation “said end bearing” in the claim.
Line 3: The term “end bearing” is not described in the claims or specification and is not illustrated or indicated in the figures.
Lines 3-4: The phrase “said end bearing said touring pin” is unclear. For the purposes of this examination the phrase will be interpreted as “said end bearing on said touring pin”.
Allowable Subject Matter
Claims 1-6, 8, 13-21, and 27-28 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2-8, 12-21, and 27-28 are dependent on Claim 1. Regarding Claim 1, Meindl (EP 2774661 A2) teaches the first, fourth, fifth, and sixth elements of the claim, hereinafter (1a), (1d), (1e), and (1f) respectively, but does not teach the second or third elements, hereinafter (1b) and (1c) respectively. The prior art does not teach or suggest (1b) or (1c). Meindl teaches
(1a), a front ski binding assembly (1) for a ski board (S), the assembly comprising: a fastening platform (2) comprising fastening means (21) to fixedly mount said assembly on a ski board upper surface, said platform (2) defining a longitudinal direction (L) and a transverse 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Meindl
	(1d), a lateral security release device (36) arranged in cooperation with first ends (34a, 34b) of the first articulated arms (32a, 32b) to apply thereon a biasing force urging second ends (35a, 35b) of said first articulated arms (32a, 32b) towards the longitudinal axis (L) of the platform (2) and to allow each of said first articulated arms (32a, 32b) to rotate away from said longitudinal axis (L) about its arbor (33a, 33b) upon application by a user's boot of a force higher than said biasing force on an interior surface of a said first articulated arm (32a, 32b) (Figure 2, below; Abstract: “A spring (130) is coupled to the base body and to the former mounting lever such that a torque (M1) is produced at the rotation axis to bias the former coupling element toward the latter coupling element with a biasing force (FV1).”);

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Meindl
(1e), two second articulated arms (37a, 37b) pivotally mounted about a second arbor (39a, 39b) and bearing at an end touring pins (40a, 40b) to engage corresponding mating members (Bl, B2) on front end sides of a user's boot in slope ascending utilisation, said second articulated arms (37a, 37b) being movable between a first active position where the pins (40a, 40b) are engaged such said mating members (Bl, B2) on a user's boot (B) and a second inactive position where the pins (40a, 40b) are disengaged from said mating members (Bl, B2) (Figures 1 and 2, above); 
(1f), said second articulated arms (37a, 37b) being pivotally arranged on top of said the first articulated arms (32a, 32b) and lockable in said active and inactive position by a locking arrangement (5) (Figures 1 and 2, above; Detailed Description of Exemplary Embodiments Paragraph 40: “The locking lever is adjusted…in an entry position (entry mode), in which the corresponding fastening levers…are rotated by means of the locking lever, that the 
As indicated above, Meindl does not teach (1b) or (1c). The prior art does not teach or suggest
(1b), a front boot-retaining mechanism (3) mounted onto said platform (2) for retaining a user's boot (B) in either a slope ascending or in a slope descending utilisation, said boot-retaining mechanism (3) comprising: A front boot abutment wall (31) extending on said platform orthogonally to said longitudinal direction (L) thereof. The closest reference, again Mendl, teaches a mechanism for retaining a boot for either an ascending or descending (Figures 1 and 2, above and Figure 8, below) but does not teach an abutment wall.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Meindl
(1c), two first articulated arms (32a, 32b) pivotally mounted each on a first arbor (33a, 33b) with respect to the platform (2) and front boot abutment wall (31) at longitudinal ends of 
Claims 7 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618